IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00313-CR
No. 10-06-00314-CR
 
Michael Larkin,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court Nos. FISC-05-17710
and FO-06-18232
 

ORDER





 
          On May 2, 2007, we abated these appeals
so the trial court could determine why no brief had been filed.  On May 1,
2007, appellant had filed a motion for extension of time to file his brief.  We
withdraw the May 2, 2007 abatement order, reinstate the appeals, and grant
appellant’s second motion for extension of time to file his brief.  Appellant’s
brief is due May 21, 2007.
 
                                                          PER
CURIAM


 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Order
withdrawn and appeal reinstated
Order
issued and filed May 16, 2007
Do
not publish